DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are moot as they do not apply to the prior art in the current grounds of rejection.

Response to Amendments
Amendments to the claims overcome the objection to claim 7 set forth in the prior Office action.  Therefore, the objection is withdrawn.
The rejection of claims 1-9 under 35 USC 102(a)(2) set forth in the prior Office action is withdrawn in order to present new rejections.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the feedback requesting step displays “one or more change information including whether change the setting of the course or option is necessary.”  It is unclear what is meant by “whether change the setting.”  It is also unclear what is meant by a change being “necessary.”
Claim 1 states that the feedback requesting step is performed “based on that the course is completed.”  However, the claim does not state that the course is actually implemented/performed.  It is also understood from the disclosure and the claim that a course or option may be implemented prior to a feedback requesting step (step S1).  It is not clear if the claim is intended to limit implementation prior to the feedback requesting step to only be a course.
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160312396 by Cruickshank et al. in view of U.S. Patent Application Publication 20010049846 by Guzzi et al.
As to claim 1, Cruickshank teaches a control method of a laundry apparatus including a controller 70; an input part; and a display part (para. 88), the method comprising a feedback requesting step displaying one or more change information including whether to change a course or option setting (figs. 4, 5A, 5B); a feedback inputting step receiving an input of the change information (fig. 2, step 208; figs. 4, 5A, 5B); and a changing step changing the setting of the course or option based on the input (fig. 2, step 214), wherein the feedback requesting step based on a cycle being completed (fig. 2, step 208 is subsequent to step 206).
Cruickshank does not explicitly teach that the feedback requesting step is automatically performed without input from the input part; it is silent as to whether the user is automatically prompted for feedback or whether the user must provide an input to be presented with the feedback prompt.  However, one of ordinary skill in the art would have recognized as obvious to automatically prompt a user for feedback at the completion of a course.  Guzzi teaches a control method of a laundry appliance in which a user is automatically prompted for feedback data after a course is completed (fig. 3, step 84; para. 64).  This automatic prompt for feedback is an essential part of Guzzi’s method to optimize laundering processes (abstract).  One of ordinary skill in the art would have been motivated to perform the method of Cruickshank to have an automatic feedback requesting step in order to ensure feedback is requested to optimize its laundering processes, as suggested by Guzzi.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Cruickshank teaches that the apparatus comprises a laundry accommodating part (drum, para. 56) and a drive part 134 (para. 88) to rotate the drum, and the change information is provided to increase or decrease one or more of the repetition frequency, the total duration time, the drive part RPM, and the drive part moving rate that are set in the course or option (table 1).
As to claim 3, Cruickshank teaches that the apparatus further comprises a water supply valve to supply water to the wash basket (fig. 1) and the change information is provided to increase or decrease one or more of an opening time of the valve and the water level in the basket (table 1).
As to claim 4, Cruickshank teaches that the change information comprises washing change information that is provided to increase or decrease one or more of the repetition frequency, the total duration time, the drive part RPM, the drive part moving rate, the opening time of the valve, and the water level in the basket (table 1); rinsing change information that is provided to increase or decrease one or more of the repetition frequency, the total duration time, the drive part RPM, the drive part moving rate, the opening time of the valve, and the water level in the basket table 1); and dehydrate-spinning information that is provided to increase or decrease one or more of the repetition frequency, the total duration time, the drive part RPM, the drive part moving rate, the opening time of the valve, and the water level in the basket (table 1).
As to claim 5, Cruickshank teaches that the feedback requesting step displays one or more of the washing, rinsing, and dehydrate-spinning information as respective icons on the display (figs. 4-5B), and the feedback inputting step receives an input for the icon (figs. 4-5B), and the changing step changes the setting of the course or option based on the input (fig. 1, storing of parameters).
As to claim 6, Cruickshank teaches that the icons include a washing performance increase/decrease icon to increase or decrease a washing performance (table 3); a rinsing performance increase/decrease icon to increase or decrease a rinsing performance (table 3); and a dehydrate-spinning performance increase/decrease icon to increase or decrease a dehydrate-spinning performance (table 3).
As to claim 7, Cruickshank teaches that the changing step increases or decreases one or more of the repetition frequency, the total duration time, the drive part RPM, the drive part moving rate, the opening time of the valve, and the water level in the basket when at least one of the washing, rinsing, and dehydrate-spinning increase/decrease icon is input (tables 1 and 3).
As to claim 8, Cruickshank teaches a previewing step for reflecting the changed setting of the course or option based on the input (para. 90).
As to claim 9, Cruickshank teaches an approving step for receiving an input of a command to approve or deny the changed setting (para. 90).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711